EXHIBIT 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

This Fourth Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of March 7, 2016, among Willdan Group, Inc., a Delaware corporation (the
“Borrower”), the direct and indirect Subsidiaries of the Borrower from time to
time party to the hereinafter defined Credit Agreement (the “Guarantors”), and
BMO Harris Bank N.A. (the “Bank”).

PRELIMINARY STATEMENTS

A.The Borrower, the Guarantors and the Bank entered into a certain Credit
Agreement, dated as of March 24, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.

B.The Borrower has requested that the Bank consent to certain Acquisitions as
described herein and make certain other amendments to the Credit Agreement, and
the Bank is willing to do so under the terms and conditions set forth in this
Amendment.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows: 

SECTION 1.AMENDMENT.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, effective as of the date hereof, the following definition appearing in
Section 1.1 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

“Subsidiary” of a Person means any corporation, limited liability company,
partnership, association or other entity (x) more than 50% of the outstanding
Voting Stock of which is at the time directly or indirectly owned by or (y) that
is otherwise under the Control of, such Person or by any one or more other
entities which are themselves subsidiaries of such Person.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.  As used in this definition,
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

SECTION 2.CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 





--------------------------------------------------------------------------------

 



2.1.The Loan Parties and the Bank shall have executed and delivered this
Amendment.

2.2.Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Bank and its counsel.

SECTION 3.MISCELLANEOUS.

3.1.The Borrower heretofore executed and delivered to the Bank the Security
Agreement and certain other Collateral Documents.  The Borrower hereby
acknowledges and agrees that the Liens created and provided for by the
Collateral Documents continue to secure, among other things, the Secured
Obligations arising under the Credit Agreement as amended hereby; and the
Collateral Documents and the rights and remedies of the Bank thereunder, the
obligations of the Borrower thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.

3.2.Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms.  Reference to
this specific Amendment need not be made in the Credit Agreement, the Notes, or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Credit Agreement, any reference in any of such items to the Credit
Agreement being sufficient to refer to the Credit Agreement as amended hereby.

3.3.The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Bank in connection with the negotiation, preparation, execution and
delivery of this Amendment, including the fees and expenses of counsel for the
Bank.

3.4.This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois.

[SIGNATURE PAGES TO FOLLOW]

 



-2-

--------------------------------------------------------------------------------

 



This Fourth Amendment to Credit Agreement and Consent is entered into as of the
date and year first above written.

 

 

 

 

 

“BORROWER”

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

By

/s/ Thomas D Brisbin

 

 

 

Name  Thomas D. Brisbin

 

 

 

Title    President and Chief Executive Officer

 

 

 

“GUARANTORS”

 

 

 

ABACUS RESOURCE MANAGEMENT COMPANY

 

 

 

ELECTROTEC OF NY ELECTRICAL INC.

 

 

 

PUBLIC AGENCY RESOURCES

 

 

 

WILLDAN ENERGY SOLUTIONS

 

 

 

WILLDAN ENGINEERING

 

 

 

WILLDAN ENGINEERS AND CONSTRUCTORS

 

 

 

WILLDAN FINANCIAL SERVICES

 

 

 

WILLDAN HOMELAND SOLUTIONS

 

 

 

WILLDAN INFRASTRUCTURE

 

 

 

WILLDAN LIGHTING & ELECTRIC, INC.

 

 

 

WILLDAN LIGHTING & ELECTRIC OF CALIFORNIA

 

 

 

WILLDAN LIGHTING & ELECTRIC OF WASHINGTON, INC.

 

 

By

/s/ Thomas D Brisbin

 

 

 

Name  Thomas D. Brisbin

 

 

 

Title    Chairman of the Board

 

 





[Signature Page to Fourth Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 



Accepted and agreed to.

 

 

 

 

 

 

BMO HARRIS BANK N.A.

 

 

 

 

By

/s/ Michael Gift

 

 

 

Name

Michael Gift

 

 

Title

Director

 

 

[Signature Page to Fourth Amendment to Credit Agreement]

--------------------------------------------------------------------------------